Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Reasons for Allowance is in response to the RCE filed on 4/25/22. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.
 

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Allowable Subject Matter
Claims 1-18, 20 are allowed.  Claim 19 is cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam C. Fowles (Reg #65,005) on 8/16/22 via email on 8/19/22. 

This application has been amended as follows:

AMENDMENTS TO THE CLAIMS:

1.	(Currently Amended) A method comprising:
receiving a set of quality of service (QoS) settings of a volume for a client, a set of measured QoS metrics including [[an]]a set of input/output operations per second (IOPS) metrics of the volume for the client, the set of IOPS metrics including time series data that is in sequence and timestamped, and a load for a slice service corresponding to the volume, wherein the slice service is included within a storage node and includes one or more volumes including the volume;
determining, based on one or more workload characteristics of the volume, an application workload type associated with the volume;
determining both a predicted QoS metric and a predicted load of the slice service,
wherein the predicted QoS metric is determined based on the application workload type and the set of measured QoS metrics of the volume, the predicted QoS metric comprising a predicted IOPS of the volume, and
wherein the predicted load of the slice service is determined based on the application workload type, the set of measured QoS metrics of the volume, and the load for the slice service; 
determining, based on the predicted QoS metric, the predicted load, and the set of QoS settings, a set of recommended QoS settings to the client; and
updating the set of QoS settings of the volume for the client with the set of recommended QoS settings.
6.	(Currently Amended) The method of claim 1, 
selecting a subset of trained neural networks from a plurality of target IOPS neural networks based on the application workload type and a utilization workload determined using the set of 
determining, based on the set of 

7.	Currently Amended) The method of claim 1, 
selecting a subset of trained neural networks from a plurality of slice service load neural networks based on the application workload type and a utilization workload determined using the set of 
determining, based on the load for the slice service and the subset of trained neural networks, the predicted load of the slice service, wherein the predicted load of the slice service is a load value that the slice service is predicted to have within a future time period.
11.	(Currently Amended) A non-transitory machine-readable medium containing instructions that, when executed by a machine, cause the machine to:
receive a set of quality of service (QoS) settings of a volume for a client, a set of measured QoS metrics including [[an]]a set of input/output operations per second (IOPS) metrics of the volume for the client, the set of IOPS metrics including time series data that is in sequence and timestamped, and a load for a slice service corresponding to the volume, wherein the slice service is included within a storage node and includes one or more volumes including the volume;
select, from a plurality of slice service load neural networks trained for the load, a first set of neural networks based on an application workload type for the volume and a utilization workload determined using the set of measured QoS metrics;
determine, based on the load for the slice service and the first set of neural networks trained for the load, a predicted load for the slice service;
select, from a plurality of target IOPS neural networks trained for a target IOPS, a second set of neural networks based on the application workload type for the volume and the utilization workload;
determine, based on the set of measured QoS metrics of the volume and the second set of neural networks, a predicted IOPS of the volume;
determine, based on the predicted IOPS, the predicted load, and the set of QoS settings, a set of recommended QoS settings to the client; and
update the set of QoS settings of the volume for the client with the set of recommended QoS settings.
17.	(Currently Amended) A computing device comprising:
a memory containing a non-transitory machine-readable medium comprising machine executable code having stored thereon instructions for performing a method of updating a set of QoS settings of a volume; and
a processor coupled to the memory, the processor configured to execute the machine executable code to:
determine, based on one or more workload characteristics of the volume for a client, an application workload type associated with the volume, wherein the volume is assigned a set of quality of service (QoS) settings for the client, the volume is associated with a set of measured QoS metrics including [[an]]a set of input/output operations per second (IOPS) metrics for the client, the set of IOPS metrics including time series data that is in sequence and timestamped, and a slice service corresponding to the volume has a load, wherein the slice service is included within a storage node and includes one or more volumes including the volume;
determine both a predicted QoS metric of the volume and a predicted load of the slice service, 
wherein the predicted QoS metric is determined based on the application workload type and the set of measured QoS metrics of the volume, the predicted QoS metric comprising a predicted IOPS of the volume, and
wherein the predicted load of the slice service is determined based on the application workload type, the set of measured QoS metrics of the volume, and the load for the slice service;
determine, based on the predicted QoS metric, the predicted load, and the set of QoS settings, a set of recommended QoS settings to the client; and
update the set of QoS settings of the volume for the client with the set of recommended QoS settings.
19.	(Cancelled) 


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-18, 20 are allowed in view of the reasons argued by applicant remarks filed 4/25/2022, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims 1-18, 20with proper motivation at or before the time it was effectively filed.
Therefore, claims 1-18, 20 are hereby allowed in view of applicant remarks filed 4/25/2022 persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
8/22/22